Citation Nr: 0700512	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability with limitation of motion, currently evaluated as 
40 percent disabling.

2.  Entitlement to total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
July 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
evidenced by forward flexion limited by pain to 40 degrees.

2.  The veteran's only service-connected disability does not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5292 (2003); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5242 (2006).

2.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2003 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to a higher rating for his back 
disability, and for award of TDIU, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews, and the 
text of the relevant portions of the VA regulations.  The 
veteran was apprised of the changes in the criteria for 
evaluating disabilities of the spine.

While the initial notification did not include the criteria 
for assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), because these claims are 
being denied, this question is not now before the Board.  
Consequently, a remand is not necessary for the purpose of 
notification regarding the criteria for award of an effective 
date.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, Social Security 
Administration (SSA) records, and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

II.  Back

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The January 2005 VA examination on which the Board 
partly relies in adjudicating the veteran's back claim 
considered these regulatory provisions.

The veteran's only service-connected disability is for a low 
back disability.  This disability is presently rated as 40 
percent disabling.  

The veteran was afforded VA spine examinations given in July 
2003 and January 2005.  The two examinations elicited similar 
results.  Since it is the present level of disability that is 
of primary concern, only the most recent examination need be 
discussed here.  

The veteran told his examiner that he has pain in the low 
back that shoots into his calf and the bottom of his feet, 
which developed approximately one year earlier.  He also 
complained of cramping in the calf, which was new within the 
past year.  He reported difficulty walking and sleeping 
because of his back pain.  Pain was said to be daily in 
occurrence as were flare-ups.  He reported fatigability, 
stating that he is not able to walk for prolonged periods of 
time without feeling like he is going to fall.  He also 
reported that he feels like he is going to fall when standing 
if he is not holding on to something.  The examiner discussed 
a Functional Capacity Assessment that is of record, and which 
states that the veteran is unable to work because of his 
various medical conditions.  

On examination, the examiner noted that the veteran walked 
with a very ataxic type of gait.  His lumbar spine was tender 
and distended from L1-L3.  There was no evidence of 
significant muscle spasm with palpation of the spine, and no 
significant muscle atrophy in the thigh and calf.  Range of 
motion exercises revealed that the veteran could forward flex 
to 40 degrees, extend to 10 degrees, bend to 10 degrees 
bilaterally, and rotate 15 degrees to the left, and 10 
degrees to the left.  All limits were imposed by pain.  The 
examiner diagnosed degenerative disc disease of the lumbar 
spine, which was described as moderate.  There were also 
complaints of neck pain, and symptoms of upper extremities 
described as problems with weakness and dexterity, which were 
determined to be unrelated to the lumbar spine.  The examiner 
noted that the Functional Capacity Assessment takes into 
account the veteran's general medical condition, including 
his upper extremity issues, which are unrelated to his 
service-connected spine disability.  The examiner therefore 
concluded that, contrary to the conclusion of the Functional 
Capacity Assessment, the veteran would be capable of 
performing sedentary types of tests.  

An October 2005 CT of the lumbar spine revealed degenerative 
disc disease at L2-L3 and L5-S1, and bulging disc at L2-L3.   
No spinal canal stenosis was noticed.  

The regulations pertaining to evaluation of disabilities of 
the spine were amended during the pendency of the veteran's 
appeal.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The veteran was notified of 
these changes in the statement of the case (SOC) issued in 
June 2004.  The September 26, 2003, change renumbered all of 
the spine diagnostic codes, and provides for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine.  Because the changes 
became effective during the pendency of the claim, the Board 
must determine whether the revised version is more favorable 
to the veteran.  See VAOPGCPREC 7-2003.  However, even if the 
Board finds the revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000.

Limitation of motion of the lumbar spine is evaluated under 
the old criteria utilizing Diagnostic Code 5292.  38 C.F.R. 
§ 4.71a (2003).  Under Diagnostic Code 5292, a 10 percent 
evaluation is for application when there is slight limitation 
of motion of the lumbar spine.  A 20 percent evaluation is 
for application when there is moderate limitation of motion 
of the lumbar spine.  A 40 percent evaluation, the highest 
available under Diagnostic Code 5292, is for application when 
there is severe limitation of motion of the lumbar spine.  
The January 2005 VA examiner characterized the veteran's 
degenerative joint disease as moderate.  As noted, the 
veteran's disability is currently rated as 40 percent 
disabling, the highest rating for application for limitation 
of range of motion under the old rating criteria.  

Looking at other old diagnostic codes related to the spine, 
the Board finds none applicable that would result in a higher 
rating for the veteran's back disability.  A higher rating is 
available under Diagnostic Code 5285, but only when there is 
abnormal mobility requiring a neck brace as a result of 
residuals of fracture of vertebra, which is not the case 
here.  Higher evaluations are available under Diagnostic 
Codes 5286 and 5289, but only when there is ankylosis of the 
spine, which is not present here.  Finally, under the old 
criteria, a higher, 60 percent, rating is for application for 
disc syndrome that results in incapacitating episodes having 
a total duration of at least six weeks during the previous 12 
months.  Chronic orthopedic and neurologic manifestations may 
be evaluated separately, but the Board notes that, when the 
veteran was evaluated for neurologic manifestations in 
October 2005, he had normal muscle bulk and tone in the 
extremities, as well as 5/5 strength in the major muscles.  
Pin sensation was intact, and there was no stocking or glove 
sensory loss.  He had good vibratory sensation at the great 
toes and deep tendon reflexes were 3+ and symmetrical at the 
knees; ankle jerks were 2+ bilaterally.  Plantar responses 
were downgoing and straight leg and cross straight leg 
raising was negative.  In short, there was no indication of 
positive manifestations of neurologic impairment.  A higher 
rating therefore is not available for the veteran's back 
disability utilizing the old rating criteria.  38 C.F.R. 
§ 4.71a (2003).

As noted, the schedule for rating spine disabilities was 
changed effective September 26, 2003, to provide for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine, unless 
the disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  Diagnostic codes for 
all diseases and injuries to the spine were renumbered.  
Under the new General Rating Formula (new criteria), a 
higher, 50 percent, evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine, 
and a 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.  

Here, the evidence does not show that the veteran has any 
ankylosis, and a higher rating under the new criteria for 
rating disabilities of the spine is therefore not warranted.  

In sum, the evidence of record shows that a disability rating 
for higher than the currently awarded 40 percent is not 
warranted under either the old or the new rating criteria, 
and the claim is therefor denied.  For the reasons already 
enumerated, there is no indication that a separate rating 
would be warranted for neurologic manifestations or because 
of the need for bed rest due to disc syndrome.

The 40 percent rating represents the highest schedular rating 
for the veteran's low back disability under the general 
rating criteria.  An award of such a rating suggests that 
consideration should also be given to a possible 
extraschedular rating.  However, the Board finds that the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2006).  The current evidence of record does not demonstrate 
that the service-connected disability has resulted in 
frequent periods of hospitalization, and, as will be 
discussed in the next section, there is no evidence that the 
veteran's single service-connected disability, by itself, has 
resulted in marked interference with employment.  38 C.F.R. 
§ 3.321.  

It is undisputed that the disability has an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

III.  TDIU

The veteran claims that his service-connected back disability 
renders him unemployable.  He has testified that he worked 
for some 20 years as a carpenter, and thereafter worked for 
about five years as a construction supervisor.  While he 
testified at his October 2006 hearing that he had not worked 
for about five years, he also testified that he was working 
until right before he filed this current claim, which was in 
February 2003.  He testified that, all of a sudden, his feet 
quit working and he had no grip at all in his left hand.  He 
testified that he thought he might have had a stroke, though 
he was told that this was not the case.  

Of record are documents from SSA that show award of 
disability benefits.  Those documents show in pertinent part 
that the veteran filed a claim for disability benefits in 
August 2003, alleging disability since January 15, 2003, due 
to ataxia, alcohol abuse, depression, a vertebrogenic 
disorder, and hypertension.  The SSA report concluded that 
the veteran's impairments that are considered to be 
"severe" under the Social Security Act are:  hypertension, 
insulin-dependent diabetes mellitus, gastroesophageal reflux 
disease, lumbar degenerative disc disease, depression, and a 
history of alcoholism, which, the Board notes, is well 
documented in the record.  The SSA administrative law judge 
(ALJ) also determined that the veteran has the residual 
functional capacity to perform the basic exertional 
requirements of sedentary level work, provided certain 
accommodations are made.  The ALJ determined that the veteran 
has been under a disability, as defined by the Social 
Security Act, since September 12, 2004.

Also of record is the report, noted above, of a Functional 
Capacity Assessment given in September 2004.  That assessment 
determined that the veteran's material handling ability (i.e. 
manual labor) was limited.  The work classification 
assessment was that the veteran's various medical conditions 
precluded him from working.  A consult note authored by the 
therapist conducting the Functional Capacity Assessment noted 
that the veteran demonstrated symptom exaggeration behavior, 
and that the validity criteria performance of the evaluation 
suggested poor effort and invalid results.

A September 2004 neurology note referenced the above 
Functional Capacity Assessment and the accompanying 
assessment that there was some functional embellishment, poor 
effort, and "invalid results."  The staff neurologist 
authoring the note concluded that the veteran had a chronic 
gait disorder that was stable, and which the neurologist 
noted was most likely due to alcohol cerebellar degeneration, 
even though an MRI had shown no cerebellar atrophy.  

An October 2005 neurology consult note noted that the veteran 
had been seen in the neurology clinic for a diagnosis of 
cerebellar ataxia, most likely related to a long history of 
alcoholism.  A CT scan was ordered to rule out lumbar canal 
stenosis.  As noted in the previous section, the CT scan was 
conducted later in October 2005, and showed no spinal 
stenosis.

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4, prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

Here, the veteran's only service-connected disability is his 
back disability, rated as 40 percent disabling, which does 
not meet the minimum requirements for consideration under 38 
C.F.R. § 4.16(a).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

As noted, SSA determined that the veteran was unemployable.  
However, as noted, SSA made its determination based on the 
Social Security Act, which, unlike VA regulations, takes into 
account the veteran's advancing age.  Moreover, the SSA 
determination was based on all of the veteran's current 
disabilities, not just his service-connected back disability.  
Thus, SSA's decision that the veteran is unable to work is 
not, in and of itself, determinative of the issue before the 
Board.  The Board notes, however, that the SSA ALJ determined 
that the veteran was capable of sedentary employment.  

The Court has determined that the sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  Van Hoose, supra, at 363.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.   But the question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  The Board acknowledges that the veteran 
stopped working in the construction trades several years ago.  
But, as the veteran himself testified at his hearing, he 
stopped working when he had difficulty with his feet and the 
grip of his hand, neither of which is a service-connected 
disability.  He did not attribute the cessation of work to 
his service-connected back disability.  Moreover, even if his 
back was the primary cause of his leaving that job, that 
would only demonstrate that the veteran could not effectively 
perform that particular job.  It is not definitive proof  
that the veteran is unemployable because of his service-
connected disability.  

Notwithstanding the contention of the veteran, his mother, 
and others who have supplied statements in support of the 
veteran's claims, there is no objective evidence that the 
veteran is not capable of performing the physical and mental 
acts required by employment due to his service-connected 
disability.  Moreover, as noted in the preceding section, the 
January 2005 VA examiner concluded that, contrary to the 
conclusion of the Functional Capacity Assessment (which the 
evaluator noted suggested is not valid because of poor effort 
on the part of the veteran), the veteran would be capable of 
performing sedentary types of tests, clearly supporting SSA's 
own assessment that the veteran was capable of sedentary 
employment.  

Additionally, the Board finds that the evidence does not show 
an exceptional or unusual disability picture as would render 
the veteran unable to secure and follow a substantially 
gainful occupation.  The evidence of record does not 
demonstrate that the veteran's service-connected disability, 
by itself, has resulted in hospitalization or other 
debilitation such that he could not follow gainful 
employment.  The only evidence contradicting this conclusion 
are the unsubstantiated statements of the veteran and his 
mother averring that his back disability renders him 
unemployable.  Consequently, the Board finds that referral to 
the VA Director, Compensation and Pension Service for extra-
schedular consideration is not warranted.  38 C.F.R. 
§ 4.16(b).

In sum, considering all of the evidence of record, and given 
the Court's finding that the question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
individual unemployability.


ORDER

Entitlement to an increased rating for low back disability, 
currently evaluated as 40 percent disabling, is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


